Citation Nr: 0925623	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-33 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart disability, 
to include status post myocardial infarction.

5.  Entitlement to service connection for cerebrovascular 
disability, to include status post stroke.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent

ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1954 
to March 1957 and in the Air Force from May 1959 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2005 and June 2008 rating decisions of 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

At his request, the Veteran was scheduled for a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2009.  He was unable to appear for the hearing 
due to poor health.  In addition, due to technical problems, 
a videoconference hearing could not be held.  Instead, the 
Veteran's representative presented argument at a 
teleconference hearing before the Board and accepted that 
hearing in lieu of a videoconference hearing.  A transcript 
of that hearing is included in the claims folder.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  A skin disorder was not present until more than one year 
after the Veteran's discharge from service and is not 
etiologically related to service or to herbicide exposure in 
service; a skin disorder subject to presumptive service 
connection on the basis of herbicide exposure has not been 
present at any time during the pendency of this claim.

3.  Hypertension was not present until more than one year 
after the Veteran's discharge from service and is not 
etiologically related to service.

4.  Heart disability was not present until more than one year 
after the Veteran's discharge from service and is not 
etiologically related to service.

5.  Cerebrovascular disability was not present until more 
than one year after the Veteran's discharge from service and 
is not etiologically related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  A skin disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Heart disability, including status post myocardial 
infarction, was not incurred in or aggravated by active duty, 
and its incurrence or aggravation during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



5.  Cerebrovascular disability, including status post stroke, 
was not incurred in or aggravated by active duty, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the heart disability, cerebrovascular 
disability and hypertension claims, the originating agency 
provided the Veteran with the notice required under the VCAA, 
by letters mailed in July and August 2005, prior to its 
initial adjudication of the claims in November 2005.  
Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claims 
until November 2007, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for any of these disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.

With respect to the PTSD and skin disability claims, the 
originating agency provided the Veteran with all required 
notice by letter mailed in November 2007, prior to its 
initial adjudication of the claims in June 2008.  

The Board also notes that the Veteran has been afforded an 
appropriate VA examination in response to the heart 
disability, cerebrovascular disability and hypertension 
claims.  In addition, all available service treatment records 
and pertinent private medical records have been obtained.  
Service treatment records for the period of service in the 
Army, from March 1954 to March 1957, are unavailable and 
presumed to have been destroyed in a fire at the National 
Personnel Records Center (NPRC) according to communications 
from the NPRC.  Accordingly, the Board will proceed with 
appellate review, mindful that when a veteran's records have 
been lost or are otherwise unavailable, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the- doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board acknowledges that the Veteran has not been provided 
a VA examination and that a VA medical opinion has not been 
obtained in response to the Veteran's PTSD and skin 
disability claims, but has determined that no such 
examination or opinion is required in this case.

VA is obliged to provide a VA examination or obtain a medical 
opinion when: (1) there is competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability), (2) there is evidence establishing 
that the veteran suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period, (3) the evidence indicates that 
the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to PTSD, the Board notes that the record 
contains medical evidence pertaining to the Veteran's 
psychiatric status, but it does not show that he has ever 
been found to have PTSD.  Therefore, the medical evidence 
currently of record is sufficient to decide this claim, and 
there is no reasonable possibility that a VA medical opinion 
or examination report would substantiate the claim. 

Although the Veteran has a currently diagnosed skin disorder, 
there is no evidence of a skin disorder in service, the 
Veteran's skin disorder is not one of the diseases for which 
a presumption of service connection exists, and there is no 
competent evidence of a nexus between the Veteran's skin 
disorder and his active service.  Therefore, the medical 
evidence currently of record is also sufficient to decide 
this claim, and there is no reasonable possibility that a VA 
medical opinion or examination report would substantiate the 
claim.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a brain 
hemorrhage or cardiovascular disease, including hypertension, 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

PTSD

The Veteran, who is incapacitated, contends through his 
representative that service connection is warranted for PTSD 
because he has PTSD related to service in Vietnam.  His 
representative urges that since enemy attacks occurred in the 
general areas where the Veteran was stationed in Vietnam as 
documented in the Chronology of VC/NVA attacks from 1961-
1973, combat exposure should be conceded.  However, the 
Veteran's available personnel records and his DD 214 fail to 
reflect that he engaged in combat, and no specific details as 
to stressors have been alleged that can be verified.  

More significantly, it is uncontroverted that the Veteran has 
no valid diagnosis of PTSD.  The Board finds the 
representative's argument that findings of depression and 
anxiety by treatment providers since 2000 suggest a possible 
parallel diagnosis of PTSD to be unpersuasive.  In this 
regard, the Board notes that the representative's argument is 
speculative in nature.  Moreover, the representative's 
statements are not competent evidence that the Veteran has 
PTSD since the representative does not have the expertise 
required to render a diagnosis of PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The fact of the 
matter is that none of the Veteran's health care providers 
has suggested that the Veteran has PTSD.  Therefore, this 
claim must be denied.

Skin Disability

As an initial matter, the Board observes that the Veteran 
contends primarily that he has a skin disorder, diagnosed as 
actinic keratosis, due to exposure to tropical sun in Vietnam 
and not being issued sunscreen or made aware of the harmful 
effects of the sun, coupled with exposure to Agent Orange.  

The Board notes that actinic keratosis is not a disease 
subject to presumptive service connection on the basis of 
exposure to herbicides.  Moreover, there is no medical or 
other competent evidence of a nexus between actinic 
keratosis, first noted in Dr. Olson's notes in July 2000, and 
the Veteran's active service, to include his presumed 
exposure to herbicides while serving in Vietnam.

The Board has no reason to doubt that the Veteran sincerely 
believes that his skin disability is related to service or 
the combined effects of sun and Agent Orange exposure.  Never 
the less, as a lay person, he is not competent to render an 
opinion concerning the etiology of his skin disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against this claim.

Hypertension, Cerebrovascular Disability, and Heart 
Disability

The Veteran contended in his initial claim that hypertension 
had been present since 1976 and his heart condition has been 
present since 1991.  

Service treatment records show no diagnosis of hypertension, 
heart disease or cerebrovascular disease.  In addition, the 
report of examination for discharge in September 1976 shows 
that the Veteran's blood pressure was 120/88, and that his 
heart and vascular system were found to be normal on clinical 
evaluation.  A report of VA examination dated in October 2005 
notes the Veteran reported that he had had hypertension since 
1991.  Also during that examination, the Veteran reported 
having had a myocardial infarction in 1990 and a stroke in 
1991.  He reported undergoing carotid artery 
endoarterectomies and having a heart attack when awakening 
from the surgery.  The diagnosis was status post MI 
(myocardial infarction) with METS 3-5, status post stroke 
with complete spastic paralysis of the right upper extremity, 
partial spastic paralysis of the right lower extremity, and 
hypertension, good control.  

Treatment records from Dr. Olson reflect hypertension managed 
by medication since July 2000.  Also noted was cardiovascular 
disease from July 2000 and arteriosclerotic cardiovascular 
disease thereafter.  

There is no medical evidence suggesting that any of these 
disabilities were present in service or until many years 
after the Veteran's discharge from service.  The Veteran 
contends that service connection is warranted for these 
disabilities because they are related to his exposure to 
herbicides in service, but none of these disabilities is 
subject to presumptive service connection on the basis of 
herbicide exposure and there is no competent evidence of a 
nexus between any of these disabilities and the Veteran's 
active service, to include his presumed exposure to 
herbicides while serving in Vietnam.  

Again, while the Board has no reason to doubt that the 
Veteran sincerely believes that these disabilities are 
related to his active service, as a lay person, he is 
competent to render an opinion concerning the etiology of 
these disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against these claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.

Service connection for a skin disability is denied.

Service connection for hypertension is denied.

Service connection for heart disability, including status 
post myocardial infarction, is denied.

Service connection for cerebrovascular disability, including 
status post stroke, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


